UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4800



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TRAVIS JARROD TURNAGE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CR-05-18)


Submitted:   July 26, 2006                 Decided:   March 22, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.    Judge Motz dissents.


Michelle C. F. Derrico, COPENHAVER, ELLETT & DERRICO, Roanoke,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
R. Andrew Bassford, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Travis Jarrod Turnage entered a conditional guilty plea

to one count of possession of cocaine with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1) (2000), and one count of

possession of a firearm in furtherance of a drug trafficking

offense, in violation of 18 U.S.C. § 924(c) (2000).                The guilty

plea   was   entered   pursuant   to    a   plea   agreement   that   reserved

Turnage’s right to appeal the denial of the motion to suppress.

The court sentenced Turnage to seventy-five months’ imprisonment.

Finding no error, we affirm.

             Turnage argues that the district court erred in denying

his motion to suppress based on the alleged illegality of his

detention and subsequent search.            This court reviews the factual

findings underlying a motion to suppress for clear error, and the

district court’s legal determinations de novo.                 See Ornelas v.

United States, 517 U.S. 690, 699 (1996). When a suppression motion

has been denied, this court reviews the evidence in the light most

favorable to the Government.           See United States v. Seidman, 156

F.3d 542, 547 (4th Cir. 1998).         “[A]n officer may, consistent with

the Fourth Amendment, conduct a brief, investigatory stop when the

officer has a reasonable, articulable suspicion that criminal

activity is afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000);

see Terry v. Ohio, 392 U.S. 1, 30 (1968).          To conduct a Terry stop,

there must be “at least a minimal level of objective justification


                                   - 2 -
for making the stop.”      Wardlow, 528 U.S. at 123; see also United

States v. Hensley, 469 U.S. 221, 232 (1985).        Reasonable suspicion

requires more than a hunch but less than probable cause, and it may

be based on the collective knowledge of officers involved in an

investigation.   Id.    In assessing police conduct in a Terry stop,

courts must look to the totality of the circumstances.              United

States v. Sokolow, 490 U.S. 1, 8 (1989).          Finally, officers are

permitted to draw on their experience and specialized training to

make inferences from and deductions about the cumulative evidence.

United States v. Arvizu, 534 U.S. 266, 273 (2002).

           In February 2005, police responded to a call from a

convenience store clerk who reported a suspicious person lurking

about.   They saw Turnage, who matched the description given by the

clerk, standing beside the store.    Although the clerk later stated

Turnage was not the person who prompted the call to police, Turnage

acted suspiciously when police arrived. Specifically, when Turnage

saw the officers arrive, he left the place he had been standing,

got into the passenger seat of a car, checked the mirrors, lifted

himself off his seat, and made a motion like he was stuffing

something in the front of his pants.       Two officers also saw Turnage

place something under his car seat before he exited the vehicle in

response to an officer’s request. Finally, the incident took place

in   a   high-crime    area.   In   view     of   the   totality   of   the

circumstances, we conclude the district court did not clearly err


                                 - 3 -
in determining that the seizure was reasonable and that the motion

to suppress should therefore be denied.        See Wardlow, 528 U.S. at

123; United States v. Perkins, 363 F.3d 317, 320-21 (4th Cir.

2004).

           Accordingly, we affirm Turnage's conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -